DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 3 – 6, 9, 11, 14 and 17
Cancelled: Claims 2, 10 and 15 – 16, 
Added: None 
Therefore Claims 1, 3 – 9, 11 – 14, 17 – 19 are now pending.

Response to Arguments
Applicant’s arguments filed 07/12/2022, with respect to Claims 1, 3 – 9, 11 – 14, 17 – 19 have been fully considered and are persuasive.  The applicant has amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below. 

Allowable Subject Matter
Claims 1, 3 – 9, 11 – 14, 17 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“wherein the slide identifier includes a forward-slide identifier and a backward-slide identifier; the first continuous-touch condition includes a condition in which a second touched position forwardly adjacent to the first touched position is continuously touched; and the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the first touched position comprises: when the second touched position forwardly adjacent to the first touched position is continuously touched, updating the forward-slide identifier, and acquiring touch information corresponding to the second touched position when the touch operation is performed at the second touched position on the touched surface; acquiring a continuous-touch condition of the second touched position according to the touch information corresponding to the second touched position, wherein the 2Appl. No. 15/733,374 After-Final Response to Final Office Action mailed 12 May, 2022 continuous-touch condition of the second touched position includes a condition in which a third touched position forwardly adjacent to the second touched position is continuously touched, or a condition in which a fourth touched position backwardly adjacent to the second touched position is continuously touched, or a condition in which a sum of a touch duration of the second touched position and a touch duration of the first touched position is greater than a preset first touch duration, or a condition in which there is not a touched position on the touched surface that is continuously touched after the second touched position is touched; and updating a corresponding touch-operation identifier according to the continuous- touch condition of the second touched position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625